The Honorable W.R. (Bud) Rice State Representative P.O. Box 2195 Waldron, AR  72958-2195
Dear Representative Rice:
This is in response to your request for an opinion on whether an employee of the Arkansas Department of Human Services ("DHS") is qualified to run for public office, specifically the quorum court.
While there is no general prohibition against the individual running for elective office, the federal Hatch Act might be applicable to this question.  The Hatch Act states that a state or local officer or employee covered by the act "may not be a candidate for elective office."  5 U.S.C. § 1502(a)(3). The act applies to individuals whose principal employment by a state or local agency is in connection with an activity which is financed in whole or in part by loans or grants made by the United States or a federal agency.  5 U.S.C. § 1501(4). Non-partisan races and candidates for those races are exempted from the Hatch Act.
Responsibility for enforcement of the Hatch Act rests with the United States Civil Service Commission.  This office is therefore not in a position to make any conclusive determinations with regard to the act's applicability. However, it is my opinion that if the requisite federal funding exists, federal law prohibits the individual from being a candidate for elective office as long as any of the candidates run on a partisan basis.  See 5 U.S.C. § 1503.
Assuming the inapplicability of the Hatch Act, reference should be made to the Governor's Policy Directive regarding state employee political activity, a copy of which is enclosed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely, WINSTON BRYANT Attorney General
WB:ddm/cyh
Enclosure